 

EXHIBIT 10.30

 

 [Certain portions of this exhibit have been omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portions have been filed separately with the Securities
and Exchange Commission.]




AMENDMENT NO. 2

TO

PRIVATE LABEL SUPPLY AGREEMENT




THIS AMENDMENT (this “Amendment”), effective as of January 1, 2013, is by and
between BAUSCH & LOMB INCORPORATED (“B&L”) and UNILENS CORP. USA (“Unilens”).  




WHEREAS, B&L and Unilens are parties to a certain Private Label Supply
Agreement, dated June 4, 2002 (the “Supply Agreement”), as amended by the
amendment dated February 28, 2012, pursuant to which B&L supplies Unilens with
B&L’s [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.] contact lens
and will supply the [omitted based on a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.  The
omitted portion has been filed separately with the Securities and Exchange
Commission.] contact lens, which are the Products currently referred to in
Section 1.6 of the Supply Agreement; and




WHEREAS, B&L has [omitted based on a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Act of 1934, as amended.  The omitted portion
has been filed separately with the Securities and Exchange Commission.]; and




 WHEREAS, in 2012, B&L and Unilens amended the Supply Agreement in certain
respects for B&L to supply Unilens with [omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.];




WHEREAS, B&L and Unilens desire to amend the Supply Agreement in certain
respects as set forth herein to provide for [omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.];




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:




1.

Definitions.

(a)

Product.   Section 1.6 of the Supply Agreement is hereby amended and restated in
its entirety to read as follows:  

1.6 Product.  Product shall mean individually and collectively (a) the [omitted
based on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.], (b) the [omitted based
on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.] and (c) [omitted based
on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.]


1




--------------------------------------------------------------------------------



(b)

Specifications. Section 1.8 of the Supply Agreement is hereby amended to add the
specifications for the [omitted based on a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.  The
omitted portion has been filed separately with the Securities and Exchange
Commission.].

(c)  New Section 1.16 is added to the Supply Agreement, which section will read
in its entirety as follows:




1.16   [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.] Lens shall
mean a [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.] contact lens
that meets the Specifications for such lens as marketed by B&L as of the date
hereof, or as may be modified in the future, embodying the Know-How or
Technology (each as defined in the License Agreement) or covered by the Patent
Rights (as defined in the License Agreement) for sale within the Territory.

2.

Product [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.].  New
subsections of Section 2.5 are hereby added to the Supply Agreement, which
section will read in its entirety as follows:

(c)  From the effective date of this Amendment, Unilens may order [omitted based
on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.] subject to all
limitations contained in this Agreement, including the volume limitations
contained in Section 2.3, which shall apply to orders for all Products.




(d)  The parties acknowledge and agree, B&L shall have no obligation to supply
[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.]. Notwithstanding
the foregoing, if B&L determines to [omitted based on a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Act of 1934, as amended. 
The omitted portion has been filed separately with the Securities and Exchange
Commission.], B&L shall [omitted based on a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.  The
omitted portion has been filed separately with the Securities and Exchange
Commission.] supplying such lenses to Unilens, subject to the terms of this
Supply Agreement.




3.

Miscellaneous.  All references to “Agreement” in the Supply Agreement shall mean
the Supply Agreement as amended by the February 28, 2012 amendment and by this
Amendment.  All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given them by the Supply Agreement.  Except
as otherwise provided in this Amendment, the Supply Agreement shall continue
unchanged and in full force and effect.  Nothing in this Amendment shall affect
in any manner the provisions of the License Agreement.  This Amendment
constitutes the entire agreement of the parties with respect to its subject
matter, merges and supersedes any prior understanding with respect to its
subject matter and shall not be modified except by a written instrument executed
by each of the parties.  This Amendment may be executed in two counterparts,
each of which shall be an original and both of which together shall constitute
one and the same instrument.




[signature page follows]





 




2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date first above written.













UNILENS CORP. USA

BAUSCH & LOMB INCORPORATED




By /s/ Michael Pecora  

By /s/Sheila A. Hopkins  

     Name: Michael Pecora

     Name: Sheila A. Hopkins  

     Title: President and Chief Executive Officer

     Title: President Global Vision Care














3

--------------------------------------------------------------------------------




Exhibit A

 

[ Omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended. The omitted portion has been filed
separately with the Securities  and Exchange Commission.]

 

--------------------------------------------------------------------------------



 



 